Citation Nr: 0419370	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher (compensable) rating for 
hepatitis.

2.  Entitlement to a higher (compensable) rating for a scar, 
a residual of injury to the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran apparently served on active duty from July 1977 
to July 1980, and from September 1981 to September 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Newark, New 
Jersey which, in pertinent part, granted service connection 
and a noncompensable rating for hepatitis ("non-B"), and 
which granted service connection and a noncompensable rating 
for a scar, a residual of injury to the left eye.  The 
veteran appealed for higher ratings.  A personal hearing was 
held before the undersigned veterans law judge at the RO 
(i.e. a Travel Board hearing) in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.

The Board finds that additional medical examinations are 
necessary to make a decision in this case.  38 U.S.C.A. § 
5103A(d) (West 2002).  With respect to the claim for a higher 
initial rating for hepatitis, the RO should schedule the 
veteran for a VA examination to determine whether there are 
any current symptoms attributable to hepatitis, as 
distinguished from any other disease.  Id.

With respect to the claim for a higher initial rating for a 
scar near the left eye, the RO should schedule the veteran 
for a VA examination to determine the current level of 
severity of this scar, including the dimension of the scar.  
Id.  The examination report should include color photographs 
of the scar.

Finally, the veteran has reported receiving VA medical 
treatment.  Any pertinent medical records must be obtained 
prior to Board review. 38 U.S.C.A. § 5103A(b) (West 2002); 
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim). 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hepatitis or a left 
eye scar since January 2000.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
hepatitis.  All indicated tests and 
studies are to be performed.  The 
examiner should be asked to identify all 
complaints and findings attributable to 
hepatitis, as distinguished from any 
other current disease.  

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current severity of his 
service-connected scar near the left eye. 
All indicated tests and studies are to be 
performed.  

The examiner should note any limitation 
of function caused by the scar, as well 
as its size, and whether it is painful, 
deep (associated with underlying soft 
tissue damage), superficial, unstable, or 
disfiguring.  
A color photograph of the left eye scar 
should be associated with the examination 
report.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for entitlement to 
higher ratings for hepatitis and for a 
scar near the left eye.  If the claims 
are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




